NUMBER 13-13-00502-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

FIRST STATE BANK OF ODEM,                                               Appellant,


                                         v.


CHARLIE FLORES AND
JESSICA FLORES,                                                         Appellees.


                  On appeal from the 347th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION
  Before Chief Justice Valdez and Justices Benavides and Longoria
             Memorandum Opinion by Justice Longoria
      The trial court entered an order enjoining First State Bank of Odem (the “Bank”)

from foreclosing on the home of Charlie and Jessica Flores. The Bank has now filed an
interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West 2008).

For the reasons set forth below, we reverse the trial court’s order and remand the case

for further proceedings consistent with this opinion.

       The Bank contends inter alia that the order at issue is void because it does not

comply with Rule 683 of the Texas Rules of Civil Procedure. See TEX. R. CIV. P. 683.

The requirements of Rule 683 are mandatory, and “an order granting a temporary

injunction that does not meet them is subject to being declared void and dissolved.”

Qwest Comm. Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000). Rule 683 does not

expressly require that a trial date be set. See TEX. R. CIV. P. 683. However, it provides

that “[e]very order granting a temporary injunction shall include an order setting the cause

for trial on the merits with respect to the ultimate relief sought.” Id. Accordingly, this Court

and others have held that an order granting a temporary injunction that does not set the

case for trial on the merits, such as the order in this case, is void. See Bay Fin. Sav.

Bank, FSB v. Brown, 142 S.W.3d 586, 591 (Tex. App.—Texarkana 2004, no pet.)

(concluding that although error concerning the mandatory requirements of Rule 683 was

not raised on appeal, the temporary injunction was void because it did not include an

order setting the cause for trial on the merits); Henke v. Peoples State Bank, 6 S.W.3d
717, 721 (Tex. App.—Corpus Christi 1999, pet. dism’d w.o.j.) (holding temporary

injunction order defective for failure to set forth trial date); Moreno v. Baker Tools, Inc.,

808 S.W.2d 208, 210 (Tex. App.—Houston [1st Dist.] 1991, no writ) (stating injunction

order must include specific date for trial on merits); Corpus Christi Caller–Times v.

Mancias, 794 S.W.2d 852, 854 (Tex. App.—Corpus Christi 1990, no pet.) (holding

injunction order void for failing to contain required trial date); Higginbotham v. Clues, 730



                                               2
S.W.2d 129, 129 (Tex. App.—Houston [14th Dist.] 1987, no writ) (holding that injunction

order violated Rule 683 because it failed to include date for trial on merits). Accordingly,

because the trial court’s order does not set the case for trial on the merits, the order is

void. See TEX. R. CIV. P. 683. We sustain the Bank’s issue on appeal. See EOG Res.,

Inc. v. Gutierrez, 75 S.W.3d 50, 52–53 (Tex. App.—San Antonio 2002, no pet.) (“We have

held that the failure to meet the requirements of [R]ule 683 renders the injunction order

fatally defective and void, whether specifically raised by point of error or not.”) (quotations,

citations omitted).

       For the reasons set forth above, we reverse the trial court’s order and remand the

case for further proceedings consistent with this opinion.




                                                   NORA L. LONGORIA
                                                   Justice

Delivered and filed the
27th day of February, 2013.




                                               3